Spoefoud, J.
Ramon Martinez and José Martinez, having been convicted, under an information for selling spirituous liquor to a slave contrary to the statute, were sentenced to pay a fine of three hundred and fifty dollars each. Prom this sentence they have appealed.
The only ground upon which they claim a reversal of the judgment, is presented in a bill of exceptions, by which it appears that when the case was called for trial, on the 3d of June, 1854, their counsel objected to going to trial, because the jury called to try the case was empannelled on the 1st day of May, 1854, and was by law only bound to serve “ during one callendar month,” so that after the 31st of May, the said jury could not legally sit upon the trial of any indictment or information.
The Judge overruled the objection, remarking that it was customary in that court for jurors to serve from term to term, the terms beginning on the first Monday of each month.
The counsel for the appellants has referred us to the 10th and 11th sections of the Act of March 25th, 1831. Bul. & Our. Digest, p. 525. We see nothing in that law which made the jury in question incompetent to sit upon 'the trial of this information. On the contrary, the act itself seems to contemplate the renewal of the petit jury in the then First Judicial District Court, at each successive monthly term, in accordance with the practice which the Judge certifies has uniformly obtained in his court. The May -term of the present year, did not close until the 3d of June, the day on which the defendants were tried. The next monthly jury was not called to sit before Monday, the 6th of June.
*531The Act of February 10th, 1813, sec. 5, (Bui. & Our. p. 183) provided that the Court of the First District should be opened in the city of New Orleans on the first Monday in every month, to continue until the business of the term be completed, &c. This act gave rise to the custom of monthly terms in that court. See De St. Avid v. Pichot, 3d Ann. 7. The Act of March 25th, 1831, must be construed in connection with the then existing laws touching the organization of the First Judicial District Court.
The unquestioned practice of twenty-three years in a matter of this kind, should not now be disturbed by a refined verbal criticism.
The judgment of the District Court is therefore affirmed with costs.